Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/31/2020 has been entered. Claim 1 is currently amended.  Claims 7-11 are added as new claims.  Claims 1-11 are pending.  The amendment necessitates new ground of rejection set forth in this office action.

Response to Arguments
Applicant’s argument, see page 4, filed on 12/31/2020, with respect to 112(b) rejections, has been fully considered and is persuasive. The 112(b) rejections have been withdrawn.
Applicant’s argument, see page 4-5, filed on 12/31/2020, with respect to 103 rejections on claims 1-5, has been fully considered but is not persuasive because the amendment necessitates new ground of rejection set forth in this office action.

Applicant’s argument, see page 5, filed on 12/31/2020, with respect to new claims 7-11, has been fully considered but is not persuasive.   Applicant made argument that prior art Ohta’s heating rate of 10 °C/s or more is so broad as to encompass a very large number of possible distinct possibilities.  However, Ohta’s range still overlaps the claimed range; and thus prima facie obviousness still exists.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al (US20160196908 A1), in view of Bi et al (“Temperature dependence of structural and transport property of Cu-free FeCoZrB magnetic films”, Thin Solid Films 516 (2008) 2321–2324).
Regarding claim 1, Ohta teaches a magnetic core based on nanocrystalline magnetic alloy (0002).  Ohta teaches the ribbon has been subjected to heat treatment at a temperature in a range of from 430 °C to 550 °C at a heating rate of 10 °C/s or more with the holding time of less than 30 seconds (0029).
Ohta’s rate of temperature rise of 10 °C/sec or more is the same as the claimed 10 °C/sec or more.
Ohta’s holding time of less than 30 seconds falls within the claimed 0-80 second.
Ohta’s heating temperature range of 430-550 °C is above the crystallization starting temperature as it ensures forming of nanocrystalline structure as stated by Ohta (0013).  The lower end of 430 °C is also below the temperature at which Fe--B compounds start to form, based on the Tx2 data ranging from 481-647 °C in current application [Table 1].
Ohta’s composition is represented by FeCuxBySizAaXb, where 0.6≤x<1.2, 10≤y≤20, 0≤(y+z)≤24, and 0≤a≤10, 0≤b≤5, all numbers being in atomic percent, with the balance being Fe and incidental impurities, and where A is an optional inclusion of at least one element selected from Ni, Mn, Co, V, Cr, Ti, Zr, Nb, Mo, Hf, Ta and W, and X is an optional inclusion of at least one element selected from Re, Y, Zn, As, In, Sn, and rare earth elements.  The nanocrystalline alloy ribbon having a local structure such that nanocrystals with average particle sizes of less than 40 nm are dispersed in an amorphous matrix and are occupying more than 30 volume percent of the ribbon (0025).  This composition is different from the claimed Compositional Formula 1 of Fe100-x-yBxMy, with Cu as the extra element.  However, "Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" is a rationale for prima facie obviousness (MPEP 2143).  Bi teaches Cu-free amorphous FeCoZrB thin films.  Bi compares Fe44.5Co44.5Zr7B4Cu1 and Fe44.5Co44.5Zr7B4 and found that “Cu may not be necessary for not only NANOPERM but also HITPERM alloys to obtain nanocrystalline microstructure. The removal of non-magnetic elements such as Cu and Nb would be favorable for increasing the saturation magnetization of alloys” (Introduction).  Bi investigates Fe43Co46Zr6B5 with respect to a Cu containing film of Fe42Co45Zr6B5Cu2, and has shown that “the Cu-free FeCoZrB film demonstrates similar structural variation with temperatures to those in 
Therefore, all limitations in claim 1 are obvious over Ohta in view of Bi.

Regarding claim 2, Ohta teaches the ribbon is obtained by rapid solidification (0010-0011).  Therefore, the claimed quenching a melt is obvious.

Regarding claim 3, Ohta’s rate of temperature rise of 10 °C/sec or more overlaps the claimed 125 °C/sec or more.  Therefore, the claimed limitation is obvious.

Regarding claim 4, Ohta’s rate of temperature rise of 10 °C/sec or more overlaps the claimed 325 °C/sec or more.  Therefore, the claimed limitation is obvious.

Regarding claim 5, Ohta’s holding time of less than 30 seconds overlaps the claimed 0-17 second.  Therefore, the claimed limitation is obvious.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al (US20160196908 A1) in view of Bi et al (“Temperature dependence of structural and transport property of Cu-free FeCoZrB magnetic films”, Thin Solid Films 516 (2008) 2321–2324) as applied to claim 1 above, and further in view of Senno et al (US4288260).
Regarding claim 6, Ohta in view of Bi teaches the method of making Fe-based soft magnetic alloy as applied to claim 1.  Ohta does not teach clamping the alloy between heated blocks and heating the alloy.  However, "Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" is a rationale to support a conclusion of obviousness (MPEP 2143).  Senno teaches a method of heat treating amorphous alloy ribbons to uniformly enhance the magnetic properties of the amorphous alloy ribbons, while maintaining the noncrystalline character of the amorphous alloy ribbons (col.1 ln.10-15).  In Fig. 1(b), Senno teaches the ribbon-shaped thin film of magnetic amorphous alloy 2 is pressed against a surface of the heating body 9, and the roller 10 may be replaced by another heating roller, whereby the two rollers are resultantly composed of a pair of heating rollers (col.4 ln.67-col.5 ln.7).   Senno further teaches that “By the arrangement described in the foregoing, the heat-treatment of the ribbon-shaped thin film of magnetic amorphous alloy can be effectively accomplished within quite a short duration” (col.5 ln.8-11).  Claims must be given their broadest reasonable interpretation in light of the specification (MPEP 2111).  Therefore the process of Senno using rollers meet the limitation of “clamping between heated blocks”.  Senno’s teaching is in the same field of endeavor as Ohta.  Therefore, in order to achieve fast heating effect, it would have been obvious for one skilled in the art to combine Senno’s teaching with Ohta’s method and arrive at the limitation in current claim.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al (US20160196908 A1).
Regarding claim 7, Ohta teaches a magnetic core based on nanocrystalline magnetic alloy (0002).  The composition is represented by FeCuxBySizAaXb, where 0.6≤x<1.2, 10≤y≤20, 0≤(y+z)≤24, and 0≤a≤10, 0≤b≤5, all numbers being in atomic percent, with the balance being Fe and incidental impurities, and where A is an optional inclusion of at least one element selected from Ni, Mn, Co, V, Cr, Ti, Zr, Nb, Mo, Hf, Ta and W, and X is an optional inclusion of at least one element selected from Re, Y, Zn, As, In, Sn, and rare earth elements.  The nanocrystalline alloy ribbon having a local structure such that nanocrystals with average particle sizes of less than 40 nm are dispersed in an amorphous matrix and are occupying more than 30 volume percent of the ribbon (0025).  The claimed Compositional Formula 2 is obvious when z=b=0 and A=Ta/W/Ni/Co in Ohta’s formula.
Ohta teaches the ribbon has been subjected to heat treatment at a temperature in a range of from 430 °C to 550 °C at a heating rate of 10 °C/s or more with the holding time of less than 30 seconds (0029).
Ohta’s rate of temperature rise of 10 °C/sec or more overlaps the claimed 125 °C/sec or more.
Ohta’s holding time of less than 30 seconds falls within the claimed 0-80 second.
Ohta’s heating temperature range of 430-550 °C is above the crystallization starting temperature as it ensures forming of nanocrystalline structure as stated by Ohta (0013).  The lower end of 430 °C is also below the temperature at which Fe--B compounds start to form, based on the Tx2 data ranging from 481-647 °C in current application [Table 1].
Therefore, all limitations in claim 7 are obvious over Ohta’s teaching.

Regarding claim 8, Ohta teaches the ribbon is obtained by rapid solidification (0010-0011).  Therefore, the claimed quenching a melt is obvious.

Regarding claim 9, Ohta’s rate of temperature rise of 10 °C/sec or more overlaps the claimed 325 °C/sec or more.  Therefore, the claimed limitation is obvious.

Regarding claim 10, Ohta’s holding time of less than 30 seconds overlaps the claimed 0-17 second.  Therefore, the claimed limitation is obvious.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al (US20160196908 A1) as applied to claim 7 above, and further in view of Senno et al (US4288260).
Regarding claim 11, Ohta teaches the method of making Fe-based soft magnetic alloy as applied to claim 7.  Ohta does not teach clamping the alloy between heated blocks and heating the alloy.  However, "Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" is a rationale to support a conclusion of obviousness (MPEP 2143).  Senno teaches a method of heat treating amorphous alloy ribbons to uniformly enhance the magnetic properties of the amorphous alloy ribbons, while maintaining the noncrystalline character of the amorphous alloy ribbons (col.1 ln.10-15).  In Fig. 1(b), Senno teaches the ribbon-shaped thin film of magnetic amorphous alloy 2 is pressed against a surface of the heating body 9, and the roller 10 may be replaced by another heating 

Claims 7-9 are rejected under 35 U.S.C. 103 as obvious over Yoshizawa et al (US20100098576A1).
Regarding claim 7, Yoshizawa teaches an iron-based soft magnetic alloy (abstract).  Yoshizawa’s Example 1 (Table 1) has composition of (Fe+impurity)bal.Cu1.35B14.1, meeting the claimed Compositional Formula 2 of Fe100-a-b-cBaCubM’c, where 10≤a≤16, 0<b≤2, and 0≤c≤8.
Yoshizawa teaches the process of making the soft magnetic alloy comprising rapid cooling (quenching) of the melt having the foregoing composition to obtain an amorphous phase, followed by annealing at 350-650 °C and holding for 24 hr or less, 4 hr or less being preferred, 1 min to 1 hr being particularly desirable, to form a nanocrystalline structure having an average grain diameter of 60 nm or less.  The average rate of temperature rise of an annealing is preferably in the range of 0.1 °C/min to 10000 °C/min (0026).
Yoshizawa’s holding time of 1 min to 1 hr overlaps the claimed 0-80 second.
Yoshizawa’s rate of temperature rise of 0.1-10000 °C/min (i.e., 0.002-167 °C/sec) overlaps the claimed 125 °C/sec or more.
Yoshizawa’s annealing temperature range of 350-650 °C is above the crystallization starting temperature as it ensures forming of nanocrystalline structure as stated by Yoshizawa (0026).  The lower end of 350 °C is also below the temperature at which Fe--B compounds start to form, based on the Tx2 data ranging from 481-647 °C in current application [Table 1].
Therefore, all limitations in claim 7 are obvious over Yoshizawa’s teaching.

Regarding to claim 8, Yoshizawa teaches the amorphous alloy is obtained by quenching a melt (0026).  Therefore, the claimed limitation is obvious over Yoshizawa.

Regarding claim 9, Yoshizawa’s rate of temperature rise of 0.1-10000 °C/min (i.e., 0.002-167 °C/sec) overlaps the claimed 325 °C/sec or more.  Therefore, the claimed limitation is obvious over Yoshizawa.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al (US20100098576A1) as applied to claim 7 above, and further in view of Senno et al (US4288260).
Regarding claim 11, Yoshizawa teaches the method of making Fe-based soft magnetic alloy as applied to claim 7.  Yoshizawa does not teach clamping the alloy between heated blocks and heating the alloy.  However, "Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734